Option No.: _______
 


H2DIESEL HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
INCENTIVE STOCK OPTION AGREEMENT
 
H2Diesel Holdings, Inc., a Florida corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.001 par value, (the “Stock”) to
the optionee named below. Additional terms and conditions of the grant are set
forth in this cover sheet and in the attachment (collectively the “Agreement”),
and in the Company’s 2007 Omnibus Incentive Plan (the “Plan”).
 
Grant Date: __________________, 200__
 
Name of Optionee: _________________________________________________
 
Optionee’s Employee Identification Number: _____-____-_____
 
Number of Shares Covered by Option: ______________
 
Option Price per Share: $_____.___ (At least 100% of Fair Market Value)
 
Vesting Start Date: _________________, ____
 
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.
 
Optionee: 

--------------------------------------------------------------------------------

 (Signature)
Company:   

--------------------------------------------------------------------------------

(Signature)
Title:  

--------------------------------------------------------------------------------

 
This is not a stock certificate or a negotiable instrument.
 

--------------------------------------------------------------------------------



H2DIESEL HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
INCENTIVE STOCK OPTION AGREEMENT
 
Incentive Stock Option
 
This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly. If you cease to be an
employee of the Company, its parent or a subsidiary ("Employee") but continue to
provide Service, this option will be deemed a nonstatutory stock option three
months after you cease to be an Employee. In addition, to the extent that all or
part of this option exceeds the $100,000 rule of section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a
nonstatutory stock option.
     
Vesting
 
This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
 
[Your right to the Stock under this Restricted Stock Agreement vests as to
one-third (1/3rd) of the total number of shares of Stock covered by this grant,
as shown on the cover sheet, on the first anniversary of the Vesting Date,
provided you then continue in Service. Thereafter, you will vest in equal
installments every month for the following 24 months. The resulting aggregate
number of vested shares will be rounded down to the nearest whole number, and
you cannot vest in more than the number of shares covered by this option.]
 
No additional shares of Stock will vest after your Service has terminated for
any reason.
     
Term
 
Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.
     
Regular Termination
 
If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.
     
Termination for Cause
 
If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

 
2

--------------------------------------------------------------------------------


 
Death
 
If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.
 
In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve (12)
months after your termination date. In such a case, during the period following
your death up to the date twelve (12) months after your termination date, your
estate or heirs may exercise the vested portion of your option.
     
Disability
 
If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve (12)
months after your termination date.
     
Leaves of Absence
 
For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
     
Notice of Exercise
 
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (e.g. in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.
 
If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

  
3

--------------------------------------------------------------------------------


 
Form of Payment
 
When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
 
· Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
 
· Shares of Stock which have already been owned by you and which are surrendered
to the Company. The value of the shares, determined as of the effective date of
the option exercise, will be applied to the option price.
 
· By delivery (on a form prescribed by the Company) of an irrevocable direction
to a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate option price and any withholding taxes.
     
Withholding Taxes
 
You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you. The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
     
Corporate Transaction
 
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this option will become 100% vested (i) if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor, or (ii) upon your Involuntary Termination within the
12-month period following the consummation of the Corporate Transaction.
Notwithstanding any other provision in this agreement, if assumed or substituted
for, the option will expire one year after the date of termination.

  
4

--------------------------------------------------------------------------------


 

   
“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company's requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company's business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. 
     
Transfer of Option
 
During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
     
Retention Rights
 
Neither your option nor this Agreement give you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserve the right to terminate your
Service at any time and for any reason.
     
Shareholder Rights
 
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.

  
5

--------------------------------------------------------------------------------


 
[Forfeiture of Rights
 
If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your rights,
including, but not limited to, the right to cause: (i) a forfeiture of any
outstanding option, and (ii) with respect to the period commencing twelve (12)
months prior to your termination of Service with the Company and ending twelve
(12) months following such termination of Service (A) a forfeiture of any gain
recognized by you upon the exercise of an option or (B) a forfeiture of any
Stock acquired by you upon the exercise of an option (but the Company will pay
you the option price without interest). Unless otherwise specified in an
employment or other agreement between the Company and you, you take actions in
competition with the Company if you directly or indirectly, own, manage,
operate, join or control, or participate in the ownership, management, operation
or control of, or are a proprietor, director, officer, stockholder, member,
partner or an employee or agent of, or a consultant to any business, firm,
corporation, partnership or other entity which competes with any business in
which the Company or any of its Affiliates is engaged during your employment or
other relationship with the Company or its Affiliates or at the time of your
termination of Service. Under the prior sentence, ownership of less than 1% of
the securities of a public company shall not be treated as an action in
competition with the Company.]
     
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) pursuant
to the Plan. Your option shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.
     
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Florida, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
     
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 
6

--------------------------------------------------------------------------------


 
Data Privacy
 
In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
         
By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.
     
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact [              ] at [              ] to request
paper copies of these documents.
     
Certain Dispositions
 
If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of share of Stock sold or disposed of and the sale price
per share within 30 days of such sale or disposition.

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.
 
7

--------------------------------------------------------------------------------


 